Denied and Opinion Filed December 14, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01509-CV

                                IN RE DALLAS ETRIS, Relator

                   Original Proceeding from the 305th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. 14-00611-X

                             MEMORANDUM OPINION
                            Before Justices Lang, Fillmore, and Brown
                                     Opinion by Justice Lang
        This petition for writ of mandamus arises in a suit affecting the parent-child relationship.

Relator requests that the Court order to the trial court to dismiss the proceedings. Ordinarily, to

obtain mandamus relief, a relator must show both that the trial court has clearly abused its

discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148
S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We conclude relator has not established a

right to relief.

        We deny the petition.




                                                    /Douglas S. Lang/
151509F.P05                                         DOUGLAS S. LANG
                                                    JUSTICE